Exhibit 10.1

AGENUS INC.

2019 EQUITY INCENTIVE PLAN

 

1.

DEFINED TERMS

Exhibit A, which is incorporated by reference, defines certain terms used in the
Plan and includes certain operational rules related to those terms.

 

2.

PURPOSE

The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Stock and Stock-based Awards.

 

3.

ADMINISTRATION

The Plan will be administered by the Administrator. The Administrator has
discretionary authority, subject only to the express provisions of the Plan, to
interpret the Plan; to determine eligibility for and grant Awards; to determine,
modify, accelerate or waive the terms and conditions of any Award; to determine
the form of settlement of Awards (whether in cash, shares of Stock, or other
property); to prescribe forms, rules and procedures relating to the Plan and
Awards; and to otherwise do all things necessary or desirable to carry out the
purposes of the Plan or any Award. Determinations of the Administrator made with
respect to the Plan or any Award are conclusive and bind all persons.

 

4.

LIMITS ON AWARDS UNDER THE PLAN

(a)    Number of Shares. Subject to adjustment as provided in Section 7(b), the
number of shares of Stock that may be issued in satisfaction of Awards under the
Plan is (i) 11,000,000 shares of Stock, plus (ii) the number of shares of Stock
available for issuance under the Prior Plan as of the Date of Adoption (which
will not exceed 5,262,242 shares), plus (iii) the number of shares of Stock
underlying awards under the Prior Plan (which will not exceed 19,655,534 shares)
that on or after the Date of Adoption expire or terminate or are surrendered
without the delivery of shares of Stock, are forfeited to, or repurchased by,
the Company, or otherwise become available again for grant under the Prior Plan,
in each case, in accordance with its terms (collectively, the “Share Pool”). Up
to 11,000,000 of the shares of Stock from the Share Pool may be issued in
satisfaction of ISOs, but nothing in this Section 4(a) will be construed as
requiring that any, or any fixed number of, ISOs be granted under the Plan. For
purposes of this Section 4(a), the number of shares of Stock issued in
satisfaction of Awards will be determined (i) by reducing the Share Pool by the
number of shares of Stock withheld by the Company in payment of the exercise
price or purchase price of the Award or in satisfaction of tax withholding
requirements with respect to the Award, (ii) by reducing the Share Pool by the
full number of shares covered by a SAR any portion of which is settled in Stock
(and not only the number of shares of Stock delivered in settlement), and
(iii) by increasing the Share Pool by any shares of Stock underlying Awards
settled in cash or that expire, become unexercisable, terminate or are forfeited
to or repurchased by the Company without the issuance (or retention, in the case
of Restricted Stock) of Stock. For the avoidance of doubt, the Share Pool will
not be increased by any shares of Stock delivered under the Plan that are
subsequently repurchased using proceeds directly attributable to Stock Option
exercises. The limits set forth in this Section 4(a) will be construed to comply
with the applicable requirements of Section 422.

 



--------------------------------------------------------------------------------

(b)    Substitute Awards. The Administrator may grant Substitute Awards under
the Plan. To the extent consistent with the requirements of Section 422 and the
regulations thereunder and other applicable legal requirements (including
applicable stock exchange requirements), shares of Stock issued in respect of
Substitute Awards will be in addition to and will not reduce the Share Pool,
but, notwithstanding anything in Section 4(a) to the contrary, if any Substitute
Award is settled in cash or expires, becomes unexercisable, terminates or is
forfeited to or repurchased by the Company without the issuance (or retention,
in the case of Restricted Stock) of Stock, the shares of Stock previously
subject to such Award will not increase the Share Pool or otherwise be available
for future issuance under the Plan. The Administrator will determine the extent
to which the terms and conditions of the Plan apply to Substitute Awards, if at
all, provided, however, that Substitute Awards will not be subject to the limits
described in Section 4(d).

(c)    Type of Shares. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the
Company. No fractional shares of Stock will be delivered under the Plan;
provided that the Administrator may, in its sole discretion, provide for the
delivery of cash in lieu of any fractional shares that would otherwise be
deliverable hereunder.

(d)    Individual Limits.

(1)    The following additional limits apply to Awards of the specified type
granted to any person in any calendar year:

(A)    Stock Options: 2,500,000 shares of Stock.

(B)    SARs: 2,500,000 shares of Stock.

(C)    Awards other than Stock Options and SARs: 1,500,000 shares of Stock.

In applying the foregoing limits, (i) all Awards of the specified type granted
to the same person in the same calendar year are aggregated and made subject to
one limit; (ii) the limits applicable to Stock Options and SARs refer to the
number of shares of Stock underlying those Awards; and (iii) the share limit
under clause (C) refers to the maximum number of shares of Stock that may be
issued, or the value of which may be paid in cash or other property, under
Awards of the type specified in clause (C), assuming maximum payout levels.

(2)    In addition to the foregoing limits, the aggregate value of all
compensation granted or paid to any Director with respect to any calendar year,
including Awards granted under the Plan and cash fees or other compensation paid
by the Company to such Director outside of the Plan, in each case, for his or
her services as a Director during such calendar year, may not exceed $600,000 in
the aggregate (or $850,000 for the calendar year the Director is first elected
or appointed to the Board), calculating the value of any Awards based on the
grant date fair value in accordance with the Accounting Rules and assuming
maximum payout levels.

 

2



--------------------------------------------------------------------------------

5.

ELIGIBILITY AND PARTICIPATION

The Administrator shall select Participants from among Employees and Directors
of, and consultants and advisors to, the Company and its Affiliates. Eligibility
for ISOs is limited to individuals described in the first sentence of this
Section 5 who are employees of the Company or of a “parent corporation” or
“subsidiary corporation” of the Company as those terms are defined in
Section 424 of the Code. Eligibility for NSOs and SARs is limited to individuals
who are providing direct services on the date of grant of the Award to the
Company or to a subsidiary of the Company that would be described in the first
sentence of Section 1.409A-1(b)(5)(iii)(E) of the Treasury Regulations.

 

6.

RULES APPLICABLE TO AWARDS

(a)    All Awards.

(1)    Award Provisions. The Administrator shall determine the terms and
conditions of all Awards, subject to the limitations provided herein. No term of
an Award shall provide for automatic “reload” grants of additional Awards upon
exercise of an Option or SAR or otherwise as a term of an Award. By accepting
(or, under such rules as the Administrator may prescribe, being deemed to have
accepted) an Award, the Participant will be deemed to have agreed to the terms
and conditions of the Award and the Plan. Notwithstanding any provision of the
Plan to the contrary, Substitute Awards may contain terms and conditions that
are inconsistent with the terms and conditions specified herein, as determined
by the Administrator.

(2)    Term of Plan. No Awards may be made after ten years from the Date of
Adoption, but previously granted Awards may continue beyond that date in
accordance with their terms.

(3)    Transferability. Neither ISOs nor, except as the Administrator otherwise
expressly provides in accordance with the third sentence of this
Section 6(a)(3), other Awards may be transferred other than by will or by the
laws of descent and distribution. During a Participant’s lifetime, ISOs and,
except as the Administrator otherwise expressly provides in accordance with the
third sentence of this Section 6(a)(3), SARs and NSOs may be exercised only by
the Participant. The Administrator may permit the gratuitous transfer (i.e.,
transfer not for value) of Awards other than ISOs, subject to applicable
securities and other laws and such terms and conditions as the Administrator may
determine.

(4)    Vesting, etc. The Administrator shall determine the time or times at
which an Award vests or becomes exercisable and the terms on which a Stock
Option or SAR remains exercisable. Notwithstanding the foregoing, no Award may
be scheduled to vest, in whole or in part, prior to the date that is one year
following the date the Award is granted; provided, however, that Awards that
result in the issuance (as determined in accordance with the rules set forth in
Section 4(a)) of an aggregate of up to five percent of the Share Pool may be
granted without regard to such one-year minimum scheduled vesting period. Unless
the Administrator expressly provides otherwise, the following rules will apply
if a Participant’s Employment ceases:

(A)    Except as provided in (B) and (C) below, immediately upon the cessation
of the Participant’s Employment each Stock Option and SAR (or portion thereof)
that is then held by the Participant or by the Participant’s permitted
transferees, if any, will cease to be exercisable and will terminate, and each
other Award that is then held by the Participant or by the Participant’s
permitted transferees, if any, to the extent not then vested, will be forfeited.

 

3



--------------------------------------------------------------------------------

(B)    Subject to (C) and (D) below, each vested and unexercised Stock Option
and SAR (or portion thereof) held by the Participant or the Participant’s
permitted transferees, if any, immediately prior to the cessation of the
Participant’s Employment, to the extent then exercisable, will remain
exercisable for the lesser of (i) a period of three months following such
cessation of Employment or (ii) the period ending on the latest date on which
such Stock Option or SAR could have been exercised without regard to this
Section 6(a)(4), and will thereupon immediately terminate.

(C)    Subject to (D) below, each vested and unexercised Stock Option and SAR
(or portion thereof) held by a Participant or the Participant’s permitted
transferees, if any, immediately prior to the cessation of the Participant’s
Employment due to his or her death or Disability, to the extent then
exercisable, will remain exercisable for the lesser of (i) the one-year period
ending on the first anniversary of such cessation of employment or (ii) the
period ending on the latest date on which such Stock Option or SAR could have
been exercised without regard to this Section 6(a)(4), and will thereupon
immediately terminate.

(D)    All Awards (whether or not vested or exercisable) held by a Participant
or the Participant’s permitted transferees, if any, immediately prior to the
cessation of the Participant’s Employment will immediately terminate upon such
cessation of Employment if the termination is for Cause or occurs in
circumstances that in the determination of the Administrator would have
constituted grounds for the Participant’s Employment to be terminated for Cause
(in each case, without regard to the lapsing of any required notice or cure
periods in connection therewith).

(5)    Recovery of Compensation. The Administrator may provide in any case that
any outstanding Award (whether or not vested or exercisable), the proceeds from
the exercise or disposition of any Award or Stock acquired under any Award, and
any other amounts received in respect of any Award or Stock acquired under any
Award will be subject to forfeiture and disgorgement to the Company, with
interest and other related earnings, if the Participant to whom the Award was
granted is not in compliance with any provision of the Plan or any applicable
Award, any non-competition, non-solicitation, no-hire, non-disparagement,
confidentiality, invention assignment, or other restrictive covenant by which he
or she is bound. Each Award shall be subject to any policy of the Company or any
of its Affiliates that provides for forfeiture, disgorgement or clawback with
respect to incentive compensation that includes Awards under the Plan and shall
be subject to forfeiture and disgorgement to the extent required by law or
applicable stock exchange listing standards, including, without limitation,
Section 10D of the Securities Exchange Act of 1934, as amended. Each
Participant, by accepting or being deemed to have accepted an Award under the
Plan, agrees (or will be deemed to have agreed) to the terms of this
Section 6(a)(5) and to cooperate fully with the Administrator, and to cause any
and all permitted transferees of the Participant to cooperate fully with the
Administrator, to effectuate any forfeiture or disgorgement described in this
Section 6(a)(5). Neither the Administrator nor the Company nor any other person,
other than the Participant and his or her permitted transferees, if any, will be
responsible for any adverse tax or other consequences to a Participant or his or
her permitted transferees, if any, that may arise in connection with this
Section 6(a)(5).

 

4



--------------------------------------------------------------------------------

(6)    Taxes. The issuance, delivery, vesting and retention of Stock, cash or
other property under an Award are conditioned upon the full satisfaction by the
Participant of all tax and other withholding requirements with respect to the
Award. The Administrator shall prescribe such rules for the withholding of taxes
and other amounts with respect to any Award as it deems necessary. The
Administrator may hold back shares of Stock from an Award or permit a
Participant to tender previously owned shares of Stock in satisfaction of tax or
other withholding requirements (but not in excess of the maximum withholding
amount consistent with the Award being subject to equity accounting treatment
under the Accounting Rules). Any amounts withheld pursuant to this
Section 6(a)(6) will be treated as though such amounts had been made directly to
the Participant. In addition, the Company may, to the extent permitted by law,
deduct any such tax and other withholding amounts from any payment of any kind
otherwise due to a Participant.

(7)    Dividend Equivalents. The Administrator may provide for the payment of
amounts (on terms and subject to conditions established by the Administrator) in
lieu of cash dividends or other cash distributions with respect to Stock subject
to an Award whether or not the holder of such Award is otherwise entitled to
share in the actual dividend or distribution in respect of such Award; provided,
however, that dividends or dividend equivalents relating to an Award that, at
the dividend payment date, remains subject to a risk of forfeiture (whether
service-based or performance-based) shall be subject to the same risk of
forfeiture as applies to the underlying Award. Subject to Section 6(a)(10), any
entitlement to dividend equivalents or similar entitlements will be established
and administered either consistent with an exemption from, or in compliance
with, the applicable requirements of Section 409A. Dividends or dividend
equivalent amounts payable in respect of Awards that are subject to restrictions
may be subject to such additional limitations or restrictions as the
Administrator may impose.

(8)    Rights Limited. Nothing in the Plan or any Award will be construed as
giving any person the right to be granted an Award or to continued employment or
service with the Company or any of its Affiliates, or any rights as a
stockholder except as to shares of Stock actually issued under the Plan. The
loss of existing or potential profit in any Award will not constitute an element
of damages in the event of a termination of a Participant’s Employment for any
reason, even if the termination is in violation of an obligation of the Company
or any of its Affiliates to the Participant.

(9)    Coordination with Other Plans. Shares of Stock and/or Awards under the
Plan may be issued or granted in tandem with, or in satisfaction of or
substitution for, other Awards under the Plan or awards made under other
compensatory plans or programs of the Company or any of its Affiliates,
including, without limitation, the Prior Plan, as the case may be. For example,
but without limiting the generality of the foregoing, awards under other
compensatory plans or programs of the Company or any of its Affiliates,
including the Prior Plan, may be settled in Stock (including, without
limitation, Unrestricted Stock) under the Plan if the Administrator so
determines, in which case the shares delivered will be treated as issued under
the Plan (and will reduce the Share Pool in accordance with the rules set forth
in Section 4).

 

5



--------------------------------------------------------------------------------

(10)    Section 409A.

(A)    Without limiting the generality of Section 11(b), each Award will contain
such terms as the Administrator determines and will be construed and
administered such that the Award either qualifies for an exemption from the
requirements of Section 409A or satisfies such requirements.

(B)    If a Participant is determined on the date of the Participant’s
termination of Employment to be a “specified employee” within the meaning of
that term under Section 409A(a)(2)(B) of the Code, then, with regard to any
payment that is considered nonqualified deferred compensation under
Section 409A, to the extent applicable, payable on account of a “separation from
service”, such payment will be made or provided on the date that is the earlier
of (i) the first business day following the expiration of the six-month period
measured from the date of such “separation from service” and (ii) the date of
the Participant’s death (the “Delay Period”). Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section 6(a)(10)(B) (whether they
would have otherwise been payable in a single lump sum or in installments in the
absence of such delay) will be paid on the first business day following the
expiration of the Delay Period in a lump sum and any remaining payments due
under the Award will be paid in accordance with the normal payment dates
specified for them in the applicable Award agreement.

(C)    With regard to any payment considered to be nonqualified deferred
compensation under Section 409A, to the extent applicable, that is payable upon
a change in control of the Company or other similar event, to the extent
required to avoid the imposition of any additional tax, interest, or penalty
under Section 409A, no amount will be payable unless such change in control
constitutes a “change in control event” within the meaning of
Section 1.409A-3(i)(5) of the Treasury Regulations.

(D)    For purposes of Section 409A, each payment made under the Plan will be
treated as a separate payment.

(b)    Stock Options and SARs.

(1)    Time and Manner of Exercise. Unless the Administrator expressly provides
otherwise, no Stock Option or SAR will be considered to have been exercised
until the Administrator receives a notice of exercise in a form acceptable to
the Administrator that is signed by the appropriate person and accompanied by
any payment required under the Award. The Administrator may limit or restrict
the exercisability of Stock Options or SARs in its discretion, including in
connection with any Covered Transaction. Any attempt to exercise a Stock Option
or SAR by any person other than the Participant will not be given effect unless
the Administrator has received such evidence as it may require that the person
exercising the Award has the right to do so.

(2)    Exercise Price. The exercise price (or the base value from which
appreciation is to be measured) per share of each Award requiring exercise must
be no less than 100% (in the case of an ISO granted to a 10-percent stockholder
within the meaning of Section 422(b)(6) of the Code, 110%) of the Fair Market
Value of a share of Stock, determined as of the date of grant, or such higher
amount as the Administrator may determine in connection with the grant.

 

6



--------------------------------------------------------------------------------

(3)    Payment of Exercise Price. Where the exercise of an Award (or portion
thereof) is to be accompanied by a payment, payment of the exercise price must
be made by cash or check acceptable to the Administrator or, if so permitted by
the Administrator and if legally permissible, (i) through the delivery of
previously acquired unrestricted shares of Stock, or the withholding of
unrestricted shares of Stock otherwise issuable upon exercise, in either case,
that have a Fair Market Value equal to the exercise price; (ii) through a
broker-assisted cashless exercise program acceptable to the Administrator;
(iii) by other means acceptable to the Administrator; or (iv) by any combination
of the foregoing permissible forms of payment. The delivery of previously
acquired shares in payment of the exercise price under clause (i) above may be
accomplished either by actual delivery or by constructive delivery through
attestation of ownership, subject to such rules as the Administrator may
prescribe.

(4)    Maximum Term. The maximum term of Stock Options and SARs must not exceed
10 years from the date of grant (or five years from the date of grant in the
case of an ISO granted to a 10-percent stockholder described in
Section 6(b)(2)).

(5)    Repricing. Except in connection with a corporate transaction involving
the Company (which term includes, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split up, spin-off, combination or exchange of shares) or as
otherwise contemplated by Section 7, the Company may not, without obtaining
stockholder approval, (i) amend the terms of outstanding Stock Options or SARs
to reduce the exercise price or base value of such Stock Options or SARs;
(ii) cancel outstanding Stock Options or SARs in exchange for Stock Options or
SARs with an exercise price or base value that is less than the exercise price
or base value of the original Stock Options or SARs; or (iii) cancel outstanding
Stock Options or SARs that have an exercise price or base value greater than the
Fair Market Value of a share of Stock on the date of such cancellation in
exchange for cash or other consideration.

 

7.

EFFECT OF CERTAIN TRANSACTIONS

(a)    Covered Transactions. Except as otherwise expressly provided in an Award
agreement or by the Administrator, in the event of a Covered Transaction:

(1)    With respect to each unvested Award (or portion thereof) that is
outstanding as of the consummation of the Covered Transaction that is eligible
to vest based on performance, the Administrator shall determine the extent to
which the applicable performance vesting conditions have been achieved as of the
consummation of the Covered Transaction (or the end of the applicable
performance period, if earlier) and the Award (or portion thereof), to the
extent earned based on performance, shall thereafter be eligible to vest solely
based on continued Employment. Each such Award (or portion thereof), and each
unvested Award (or portion thereof) that is outstanding as of the consummation
of the Covered Transaction that is eligible to vest solely based on continued
Employment, shall be assumed, continued or substituted for by the acquiror or
survivor or an affiliate of the acquiror or survivor with an award that
preserves the value of the Award (or portion) as of the consummation of the
Covered Transaction and vests on the same schedule as the Award so assumed,
continued or substituted for; provided, that if within two (2) years following
the consummation of the Covered Transaction, a Participant’s Employment is
terminated by the Company or any successor thereof for any reason other than
Cause, such Award or any award granted in substitution therefor (or portion
thereof) shall vest in full.

 

7



--------------------------------------------------------------------------------

(2)    Each unvested Award that is outstanding as of the consummation of a
Covered Transaction that is not assumed, continued or substituted for as
provided in Section 7(a)(1) shall vest in full in connection with the
consummation of the Covered Transaction.

(3)    Subject to Section 7(a)(5), the Administrator may provide for payment (a
“cash-out”), with respect to some or all Awards that are not assumed, continued
or substituted for as described in Section 7(a)(1) above or any portion thereof
(including only the vested portion thereof), equal in the case of each
applicable Award or portion thereof to the excess, if any, of (i) the fair
market value of a share of Stock multiplied by the number of shares of Stock
subject to the Award or such portion, minus (ii) the aggregate exercise or
purchase price, if any, of such Award or portion (or, in the case of a SAR, the
aggregate base value above which appreciation is measured), in each case, on
such payment and other terms and subject to such conditions (which need not be
the same as the terms and conditions applicable to holders of Stock generally )
as the Administrator determines, including that any amounts paid in respect of
such Award in connection with the Covered Transaction be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate. For the avoidance of doubt, if the per share exercise or purchase
price (or base value) of an Award or portion thereof is equal to or greater than
the fair market value of a share of Stock, such Award or portion may be
cancelled with no payment due hereunder or otherwise in respect thereof.

(4)    Except as the Administrator may otherwise determine, each Award will
automatically terminate (and in the case of outstanding shares of Restricted
Stock, will automatically be forfeited) immediately upon the consummation of the
Covered Transaction, other than (i) any Award that is assumed, continued or
substituted for pursuant to Section 7(a)(1) and (ii) any Award that by its
terms, or as a result of action taken by the Administrator, continues following
the Covered Transaction.

(5)    Any share of Stock and any cash or other property delivered pursuant to
Section 7(a)(2) or Section 7(a)(3) with respect to an Award may, in the
discretion of the Administrator, contain such limitations or restrictions, if
any, as the Administrator deems appropriate, including to reflect any
performance or other vesting conditions to which the Award was subject and that
did not lapse (and were not satisfied) in connection with the Covered
Transaction. For purposes of the immediately preceding sentence, a cash-out
under Section 7(a)(3) will not, in and of itself, be treated as the lapsing (or
satisfaction) of a performance or other vesting condition. In the case of
Restricted Stock that does not vest and is not forfeited in connection with the
Covered Transaction, the Administrator may require that any amounts delivered,
exchanged or otherwise paid in respect of such Stock in connection with the
Covered Transaction be placed in escrow or otherwise made subject to such
restrictions as the Administrator deems appropriate to carry out the intent of
the Plan.

 

8



--------------------------------------------------------------------------------

(b)    Changes in and Distributions with Respect to Stock.

(1)    Basic Adjustment Provisions. In the event of a stock dividend, stock
split or combination of shares (including a reverse stock split),
recapitalization or other change in the Company’s capital structure that
constitutes an equity restructuring within the meaning of the Accounting Rules,
the Administrator will make appropriate adjustments to the Share Pool, the
individual limits described in Section 4(d), the number and kind of shares of
stock or securities underlying Awards then outstanding or subsequently granted,
any exercise or purchase prices (or base values) relating to Awards and any
other provision of Awards affected by such change.

(2)    Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(b)(1) to take into account distributions to
stockholders other than those provided for in Section 7(a) and 7(b)(1), or any
other event, if the Administrator determines that adjustments are appropriate to
avoid distortion in the operation of the Plan or any Award.

(3)    Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.

 

8.

LEGAL CONDITIONS ON DELIVERY OF STOCK

The Company will not be obligated to issue any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously issued under
the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance of such shares have been addressed and resolved;
(ii) if the outstanding Stock is at the time of issuance listed on any stock
exchange or national market system, the shares to be issued have been listed or
authorized to be listed on such exchange or system upon official notice of
issuance; and (iii) all conditions of the Award have been satisfied or waived.
The Company may require, as a condition to the exercise of an Award or the
issuance of shares of Stock under an Award, such representations or agreements
as counsel for the Company may consider appropriate to avoid violation of the
Securities Act of 1933, as amended, or any applicable state or non-U.S.
securities law. Any Stock issued under the Plan will be evidenced in such manner
as the Administrator determines appropriate, including book-entry registration
or delivery of stock certificates. In the event that the Administrator
determines that stock certificates will be issued in connection with Stock
issued under the Plan, the Administrator may require that such certificates bear
an appropriate legend reflecting any restriction on transfer applicable to such
Stock, and the Company may hold the certificates pending the lapse of the
applicable restrictions.

 

9.

AMENDMENT AND TERMINATION

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by applicable law, and
may at any time terminate the Plan as to any future grants of Awards; provided
that, except as otherwise expressly provided in the Plan or the applicable
Award, the Administrator may not, without the Participant’s consent, alter the
terms of an Award so as to materially and adversely affect the Participant’s
rights under the Award, unless the Administrator expressly reserved the right to
do in the Plan or at the time the applicable Award was granted. Any amendments
to the Plan will be conditioned upon stockholder approval only to the extent, if
any, such approval is required by applicable law (including the Code) or stock
exchange requirements, as determined by the Administrator. For the avoidance of
doubt, no adjustment to any Award pursuant to the terms of Section 7 will be
treated as an amendment to such Award requiring a Participant’s consent.

 

9



--------------------------------------------------------------------------------

10.

OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not affect the right of
the Company or any of its Affiliates to grant any person bonuses or other
compensation in addition to Awards under the Plan.

 

11.

MISCELLANEOUS

(a)    Waiver of Jury Trial. By accepting or being deemed to have accepted an
Award under the Plan, each Participant waives (or will be deemed to have
waived), to the maximum extent permitted under applicable law, any right to a
trial by jury in any action, proceeding or counterclaim concerning any rights
under the Plan or any Award, or under any amendment, waiver, consent,
instrument, document or other agreement delivered or which in the future may be
delivered in connection therewith, and agrees (or will be deemed to have agreed)
that any such action, proceedings or counterclaim will be tried before a court
and not before a jury. By accepting or being deemed to have accepted an Award
under the Plan, each Participant certifies that no officer, representative, or
attorney of the Company has represented, expressly or otherwise, that the
Company would not, in the event of any action, proceeding, or counterclaim, seek
to enforce the foregoing waivers. Notwithstanding anything to the contrary in
the Plan, nothing herein is to be construed as limiting the ability of the
Company and a Participant to agree to submit any dispute arising under the terms
of the Plan or any Award to binding arbitration or as limiting the ability of
the Company to require any individual to agree to submit such disputes to
binding arbitration as a condition of receiving an Award hereunder.

(b)    Limitation of Liability. Notwithstanding anything to the contrary in the
Plan or any Award, neither the Company, nor any of its Affiliates, nor the
Administrator, nor any person acting on behalf of the Company, any of its
Affiliates, or the Administrator, will be liable to any Participant, to any
permitted transferee, to the estate or beneficiary of any Participant or any
permitted transferee, or to any other person by reason of any acceleration of
income, any additional tax, or any penalty, interest or other liability asserted
by reason of the failure of an Award to satisfy the requirements of Section 422
or Section 409A or by reason of Section 4999 of the Code, or otherwise asserted
with respect to any Award.

 

12.

ESTABLISHMENT OF SUB-PLANS

The Administrator may at any time and from time to time establish one or more
sub-plans under the Plan (for local law compliance purposes or other purposes or
administrative reasons determined by the Administrator) by adopting supplements
to the Plan containing, in each case, (i) such limitations on the
Administrator’s discretion under the Plan and (ii) such additional terms and
conditions, as the Administrator deems necessary or desirable. Each supplement
so established will be deemed to be part of the Plan but will apply only to
Participants within the group to which the supplement applies (as determined by
the Administrator).

 

10



--------------------------------------------------------------------------------

13.    GOVERNING LAW

(a)    Certain Requirements of Corporate Law. Awards and shares of Stock will be
granted, issued and administered consistent with the requirements of applicable
Delaware law relating to the issuance of stock and the consideration to be
received therefor, and with the applicable requirements of the stock exchanges
or other trading systems on which the Stock is listed or entered for trading, in
each case, as determined by the Administrator.

(b)    Other Matters. Except as otherwise provided by the express terms of an
Award agreement or under a sub-plan described in Section 12, the domestic
substantive laws of the State of Delaware govern the provisions of the Plan and
of Awards under the Plan and all claims or disputes arising out of or based upon
the Plan or any Award under the Plan or relating to the subject matter hereof or
thereof, without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

(c)    Jurisdiction. By accepting (or being deemed to have accepted) an Award,
each Participant agrees or will be deemed to have agreed to (i) submit
irrevocably and unconditionally to the jurisdiction of the federal and state
courts located within the geographic boundaries of the United States District
Court for the District of Delaware for the purpose of any suit, action or other
proceeding arising out of or based upon the Plan or any Award; (ii) not commence
any suit, action or other proceeding arising out of or based upon the Plan or
any Award, except in the federal and state courts located within the geographic
boundaries of the United States District Court for the District of Delaware; and
(iii) waive, and not assert, by way of motion as a defense or otherwise, in any
such suit, action or proceeding, any claim that he or she is not subject
personally to the jurisdiction of the above-named courts that his or her
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that the Plan or any Award or the subject
matter thereof may not be enforced in or by such court.

 

11



--------------------------------------------------------------------------------

EXHIBIT A

Definition of Terms

The following terms, when used in the Plan, have the meanings and are subject to
the provisions set forth below:

“Accounting Rules”: Financial Accounting Standards Board Accounting Standards
Codification Topic 718, or any successor provision.

“Administrator”: The Compensation Committee, except that the Compensation
Committee may delegate (i) to one or more of its members (or one or more other
members of the Board, including the full Board) such of its duties, powers and
responsibilities as it may determine; (ii) to one or more officers of the
Company the power to grant Awards to the extent permitted by applicable law; and
(iii) to such Employees or other persons as it determines such ministerial tasks
as it deems appropriate. For purposes of the Plan, the term “Administrator” will
include the Board, the Compensation Committee, and the person or persons
delegated authority under the Plan to the extent of such delegation, as
applicable.

“Affiliate”: Any corporation or other entity that stands in a relationship to
the Company that would result in the Company and such corporation or other
entity being treated as one employer under Section 414(b) and Section 414(c) of
the Code.

“Award”: Any or a combination of the following:

(i) Stock Options.

(ii) SARs.

(iii) Restricted Stock.

(iv) Unrestricted Stock.

(v) Stock Units, including Restricted Stock Units.

(vi) Performance Awards.

(vii) Substitute Awards.

(viii) Awards (other than Awards described in (i) through (vii) above) that are
convertible into or otherwise based on Stock.

“Board”: The Board of Directors of the Company.

“Cause”: In the case of any Participant who is party to an employment,
severance-benefit, change in control or similar agreement with the Company or
any of its Affiliates that contains a definition of “Cause,” the definition set
forth in such agreement shall apply with respect to such Participant under the
Plan for so long as such agreement remains in effect. In the case of any other
Participant, except as expressly provided otherwise in an Award agreement,
“Cause” shall mean, as determined by the Administrator in its sole discretion,:
(i) the Participant’s willful failure to perform (other than by reason of
Disability), or material negligence in the performance, his/her duties and
responsibilities to the Company or any of its Affiliates; (ii) material breach
by the Participant of any provision of the Plan, the Award agreement or any
other agreement with the Company or any of its Affiliates; or (iii) other
conduct by the Participant that is materially harmful to the business, interests
or reputation of the Company or any of its Affiliates.

 

12



--------------------------------------------------------------------------------

“Code”: The U.S. Internal Revenue Code of 1986, as from time to time amended and
in effect, or any successor statute as from time to time in effect.

“Company”: Agenus Inc., a Delaware corporation.

“Compensation Committee”: The Compensation Committee of the Board.

“Covered Transaction”: Any of (i) a consolidation, merger or similar transaction
or series of related transactions, including a sale or other disposition of
stock, in which the Company is not the surviving corporation or which results in
the acquisition of the majority of the Company’s then outstanding common stock
by a single person or entity or by a group of persons and/or entities acting in
concert, (ii) a sale or transfer of all or substantially all the Company’s
assets, or (iii) a dissolution or liquidation of the Company. Where a Covered
Transaction involves a tender offer that is reasonably expected to be followed
by a merger described in clause (i) (as determined by the Administrator), the
Covered Transaction will be deemed to have occurred upon consummation of the
tender offer.

“Date of Adoption”: The date the Plan was approved by the Company’s
stockholders.

“Director”: A member of the Board who is not an Employee.

“Disability”: In the case of any Participant who is party to an employment,
severance-benefit, change in control or similar agreement with the Company or
any of its Affiliates that contains a definition of “Disability,” the definition
set forth in such agreement shall apply with respect to such Participant under
the Plan for so long as such agreement remains in effect. In the case of any
other Participant, except as expressly provided otherwise in an Award agreement,
“Disability” shall mean such Participant’s having been continuously disabled
from performing duties assigned to the Participant for a period of not less than
six consecutive calendar months, in which case such Disability shall be deemed
to have commenced on the date following the end of such six consecutive calendar
months.

“Employee”: Any person who is employed by the Company or any of its Affiliates.

“Employment”: A Participant’s employment or other service relationship with the
Company or any of its Affiliates. Employment will be deemed to continue, unless
the Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to, the Company or any of its Affiliates. If a Participant’s
employment or other service relationship is with any Affiliate of the Company
and that entity ceases to be an Affiliate of the Company, the Participant’s
Employment will be deemed to have terminated when the entity ceases to be an
Affiliate of the Company unless the Participant transfers Employment to the
Company or one of its remaining Affiliates. Notwithstanding the foregoing, in
construing the provisions of any Award relating to the payment of “nonqualified
deferred compensation” (subject to Section 409A) upon a termination or cessation
of Employment, references to termination or cessation of employment, separation
from service, retirement or similar or correlative terms will be construed to
require a “separation from service” (as that term is defined in
Section 1.409A-1(h) of the Treasury Regulations, after giving effect to the
presumptions contained therein) from the Company and from all other corporations
and trades or businesses, if any, that would be treated as a single “service
recipient” with the Company under Section 1.409A-1(h)(3) of the Treasury
Regulations. The Company may, but need not, elect in writing, subject to the
applicable limitations under Section 409A, any of the special elective rules
prescribed in Section 1.409A-1(h) of the Treasury Regulations for purposes of
determining whether a “separation from service” has occurred. Any such written
election will be deemed a part of the Plan.

 

13



--------------------------------------------------------------------------------

“Fair Market Value”: As of a particular date, (i) the closing price for a share
of Stock reported on the NASDAQ Stock Market (or any other national securities
exchange on which the Stock is then listed) for that date or, if no closing
price is reported for that date, the closing price on the immediately preceding
date on which a closing price was reported or (ii) in the event that the Stock
is not traded on a national securities exchange, the fair market value of a
share of Stock determined by the Administrator consistent with the rules of
Section 422 and Section 409A to the extent applicable.

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422. Each Stock Option granted pursuant to the Plan will be
treated as providing by its terms that it is to be an NSO unless, as of the date
of grant, it is expressly designated as an ISO.

“NSO”: A Stock Option that is not intended to be an “incentive stock option”
within the meaning of Section 422.

“Participant”: A natural person who is granted an Award under the Plan.

“Performance Award”: An Award subject to Performance Criteria.

“Performance Criteria”: Specified criteria, other than the mere continuation of
Employment or the mere passage of time, the satisfaction of which is a condition
for the grant, exercisability, vesting or full enjoyment of an Award. A
Performance Criterion and any targets with respect thereto need not be based
upon an increase, a positive or improved result or avoidance of loss.

“Plan”: The Agenus Inc. 2019 Equity Incentive Plan, as from time to time amended
and in effect.

“Prior Plan”: The Agenus Inc. Amended and Restated 2009 Equity Incentive Plan,
as amended.

“Restricted Stock”: Stock subject to restrictions requiring that it be
forfeited, redelivered or offered for sale to the Company if specified service
or performance-based vesting conditions are not satisfied.

 

14



--------------------------------------------------------------------------------

“Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
service or performance-based vesting conditions.

“SAR”: A right entitling the holder upon exercise to receive an amount (payable
in cash or in shares of Stock of equivalent value) equal to the excess of the
Fair Market Value of the shares of Stock subject to the right over the base
value from which appreciation under the SAR is to be measured.

“Section 409A”: Section 409A of the Code and the regulations thereunder.

“Section 422”: Section 422 of the Code and the regulations thereunder.

“Stock”: Common stock of the Company, par value $0.01 per share.

“Stock Option”: An option entitling the holder to acquire shares of Stock upon
payment of the exercise price.

“Stock Unit”: An unfunded and unsecured promise, denominated in shares of Stock,
to deliver Stock or cash measured by the value of Stock in the future.

“Substitute Awards”: Awards issued under the Plan in substitution for equity
awards of an acquired company that are converted, replaced or adjusted in
connection with the acquisition.

“Unrestricted Stock”: Stock not subject to any restrictions under the terms of
the Award.

 

15